[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                       MEMORANDUM OF DECISION RE:  RECONSIDERATION OF MOTIONS #112 AND #113
Upon further consideration, the court vacates the orders of February 19, 2002, by amending it as follows: The penultimate paragraph beginning on page 3:
  1. The court does not agree. The defendant agreed to prepare the orders at his expense in the separation agreement. The transfer was to occur "immediately."  With the understanding that the document preparation takes time, "immediately" connotes that document preparation will begin within a reasonable time to effectuate the transfers. Therefore, as to paragraphs 27 and 28 of the Separation Agreement, the court orders that values be determined as of the sixtieth day from the date of dissolution, a date the court considers reasonable for the preparation and execution of the necessary documents. Each party shall fulfill his/her respective obligation to transfer his/her interests accordingly based on the values determined as of the sixtieth day from August 29, 2000, regardless of their values on the date of distribution.
All of the above sentences that appear underlined and in boldface type are deleted. CT Page 10079
  2. By deleting the last paragraph on page 4 and vacating the orders therein.
  3. The amended last paragraph of the February 19, 2002 decision is as follows:
The court does not agree. The defendant agreed to prepare the orders at his expense in the separation agreement. The transfer was to occur "immediately." Accordingly, each party shall fulfill his/her respective obligation to transfer his/her interests based on the values determined as of the date of dissolution.
The rest and remainder of the February 19, 2002 decision remains intact and in full force and effect.
SANDRA VILARDI LEHENY, J.